


110 HR 2522 IH: Congressional Commission on the

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2522
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Mr. Lewis of Georgia
			 (for himself, Mr. Smith of New Jersey,
			 Mrs. Maloney of New York,
			 Mrs. Drake,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Engel,
			 Ms. Norton,
			 Mr. Pitts,
			 Mr. Grijalva,
			 Mr. McNulty,
			 Mr. Scott of Virginia,
			 Mr. Honda,
			 Ms. Clarke,
			 Ms. Jackson-Lee of Texas,
			 Mr. Cummings,
			 Mr. Cohen,
			 Mrs. Tauscher,
			 Mr. Johnson of Georgia,
			 Mr. Conyers, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committees on the Judiciary,
			 Ways and Means, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish a congressional Commission on the Abolition
		  of Modern-Day Slavery.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Commission on the
			 Abolition of Modern-Day Slavery Act.
		2.Modern-day
			 slaveryIn this Act, the term
			 modern-day slavery means the status or condition of a person who
			 is under the control of another person, where that control is enforced by
			 violence, or psychological coercion, and who is exploited through involuntary
			 servitude, forced labor, debt bondage or bonded labor, serfdom, peonage,
			 trafficking in persons for forced labor or for sexual exploitation (including
			 child sex tourism), forced marriage, or other similar means.
		3.FindingsCongress makes the following
			 findings:
			(1)Modern-day slavery
			 takes many forms, including chattel slavery or slavery by descent, and the
			 exploitation occurs in a myriad of situations, including in the agricultural,
			 commercial sex, construction, manufacturing, and service industries, as well as
			 in domestic servitude.
			(2)The perpetrators of
			 modern-day slavery violate the dignity of men, women, and children, using
			 violence that at times results in death, sexual abuse, rape, torture, dangerous
			 and degrading working conditions, poor nutrition, drug and alcohol addiction,
			 and psychological trauma.
			(3)According to the
			 Universal Declaration of Human Rights No one shall be held in slavery or
			 servitude; slavery and the slave trade shall be prohibited in all their
			 forms..
			(4)The United States
			 and the international community have acknowledged that modern-day slavery must
			 be abolished in accordance with the International Covenant on Civil and
			 Political Rights; the Slavery, Servitude, Forced Labour and Similar
			 Institutions and Practices Convention of 1926; the Supplementary Convention on
			 the Abolition of Slavery, the Slave Trade, and Institutions and Practices
			 Similar to Slavery; the Optional Protocol to the Convention on the Rights of
			 the Child on the Sale of Children, Child Prostitution and Child Pornography;
			 the Optional Protocol to the Convention on the Rights of the Child on the
			 Involvement of Children in Armed Conflicts; the Convention concerning the
			 Prohibition and Immediate Action for the Elimination of the Worst Forms of
			 Child Labour; the Abolition of Forced Labour Convention; and the Protocol to
			 Prevent, Suppress and Punish Trafficking in Persons, especially Women and
			 Children, Supplementing the United Nations Convention Against Transnational
			 Organized Crime.
			(5)The Declaration of
			 Independence recognizes the inherent dignity and worth of all people and states
			 that all people are created equal and are endowed by their Creator with certain
			 unalienable rights.
			(6)The 13th amendment
			 to the Constitution of the United States recognizes that Neither slavery
			 nor involuntary servitude, except as a punishment for crime whereof the party
			 shall have been duly convicted, shall exist within the United States, or any
			 place subject to their jurisdiction..
			(7)The United States has given particular
			 priority to combating trafficking in persons, a form of modern-day slavery,
			 through the enactment of the Trafficking Victims Protection Act of 2000
			 (division A of Public Law 106–386) and the Trafficking Victims Protection
			 Reauthorization Act of 2003 (Public Law 108–193) and the Trafficking Victims
			 Protection Reauthorization Act of 2005 (Public Law 109–164).
			(8)The importation
			 into the United States of goods mined, produced, or manufactured by forced or
			 indentured labor, including forced or indentured child labor, is prohibited
			 under the Tariff Act of 1930.
			4.Establishment of
			 commission
			(a)EstablishmentThere
			 is established a congressional Commission on the Abolition of Modern-Day
			 Slavery (in this Act referred to as the Commission).
			(b)Membership
				(1)CompositionThe
			 Commission shall be composed of 12 members, of whom—
					(A)3 shall be
			 appointed by the Speaker of the House of Representatives;
					(B)3 shall be
			 appointed by the majority leader of the Senate;
					(C)3 shall be
			 appointed by the minority leader of the House of Representatives; and
					(D)3 shall be
			 appointed by the minority leader of the Senate.
					(2)QualificationsMembers
			 of the Commission shall be individuals with demonstrated expertise or
			 experience in combating modern-day slavery.
				(3)DateThe
			 appointments of the members of the Commission shall be made not later than 30
			 days after the date of enactment of this Act.
				(c)Period of
			 Appointment; VacanciesMembers shall be appointed for the life of
			 the Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
			(d)Co-chairpersonsThe
			 Speaker of the House of Representatives shall designate 1 of the members
			 appointed under subsection (b)(1)(A) as a co-chairperson of the Commission. The
			 majority leader of the Senate shall designate 1 of the members appointed under
			 subsection (b)(1)(B) as a co-chairperson of the Commission.
			(e)Initial
			 MeetingNot later than 60 days after the date of enactment of
			 this Act, the Commission shall hold its first meeting.
			(f)MeetingsThe
			 Commission shall meet at the call of either Co-chairperson.
			(g)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may meet or hold hearings.
			5.Duties of the
			 commission
			(a)Study
				(1)In
			 generalThe Commission shall—
					(A)conduct a thorough
			 study of modern-day slavery in all its forms and why it still exists, including
			 the failure by authorities to enforce laws prohibiting slavery and prosecuting
			 the perpetrators of slavery, corruption among officials, and the vulnerability
			 of certain populations, such as those who are discriminated against because of
			 gender, ethnicity or caste, and those in areas of conflict and post conflict,
			 transitioning states, or states undergoing sudden political upheaval, economic
			 collapse, civil unrest, internal armed conflict, chronic unemployment,
			 widespread poverty, or manmade or natural disasters;
					(B)review programs of
			 relevant governmental agencies with respect to modern-day-slavery, including
			 the Office of the United States Trade Representative, the Department of
			 Commerce, the Department of Defense, the Department of Health and Human
			 Services, the Department of Homeland Security, the Department of Labor, the
			 Department of the Treasury, the United States Agency for International
			 Development, the Department of State, the President’s Interagency Task Force to
			 Monitor and Combat Trafficking in Persons, and the Human Smuggling and
			 Trafficking Center;
					(C)examine efforts
			 undertaken by foreign countries and multilateral organizations to prevent or
			 combat modern-day slavery in all its forms, prosecute the perpetrators or
			 protect its victims, and identify those countries with the most significant
			 number of victims of modern-day slavery; and
					(D)convene additional
			 experts from relevant nongovernmental organizations as part of the Commission’s
			 review.
					(2)GoalsBased
			 on its findings under paragraph (1), the Commission shall—
					(A)advise the
			 Congress on how the United States could lend support to the efforts to
			 eradicate modern-day slavery in all its forms;
					(B)provide a comprehensive evaluation of
			 comparative models and strategies to prevent modern-day slavery, rescue and
			 rehabilitate victims of modern-day slavery, prosecute offenders, increase
			 accountability within countries that tolerate modern-day slavery, develop
			 international cooperation to combat modern slavery, and increase education
			 about modern-day slavery in all its forms, particularly among vulnerable
			 populations;
					(C)provide a comprehensive evaluation of
			 current United States trade policy’s effect on modern slavery, including a list
			 of the top ten countries with the highest number of slaves within their
			 borders, along with the precise nature of the United States trade relationship
			 with each country;
					(D)provide a comprehensive evaluation of the
			 effectiveness of United States laws prohibiting the importation of goods
			 manufactured or produced in whole or in part through forced labor or child
			 labor, including a list of the five categories of slave-made goods that most
			 regularly are imported into the United States, and any related law enforcement
			 action taken to prevent their importation;
					(E)provide a comprehensive evaluation of
			 United States Government procurement policies and practices regarding the
			 procurement of slave-made goods or services through grantees, contractors, or
			 subcontractors; and
					(F)examine the
			 economic impact on communities and countries that demonstrate measured success
			 in fighting modern-day slavery in all its forms.
					(b)RecommendationsThe Commission shall recommend legislative
			 and administrative actions necessary for the most effective ways to combat and
			 eliminate modern-day slavery in all its forms, including incorporating best
			 practices into all United States Government anti-slavery programs for
			 prevention, rescue and rehabilitation, prosecution, increasing accountability
			 within governments that tolerate slavery, developing international cooperation
			 to combat modern-day slavery, and increasing education about modern-day
			 slavery, particularly among vulnerable populations. The Commission shall also
			 determine the nature of what constitutes appropriate relations with countries
			 that tolerate modern-day slavery in any form and make specific recommendations
			 to eliminate the importation of slave-made goods and the United States
			 Government’s procurement of slave-made goods and services.
			(c)ReportNot
			 later than 11 months after the date of enactment of this Act, the Commission
			 shall submit to the Speaker and minority leader of the House of Representatives
			 and the majority leader and minority leader of the Senate, a report containing
			 the results of the study and other activities conducted under subsection (a)
			 and the recommendations developed under subsection (b).
			6.Powers of the
			 commission
			(a)HearingsThe
			 Commission may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers necessary
			 to carry out this Act.
			(b)Information From
			 Governmental AgenciesThe Commission may secure directly from any
			 department or agency such information as the Commission considers necessary to
			 carry out this Act. Upon request of either co-chairperson of the Commission,
			 the head of such department or agency shall furnish such information to the
			 Commission.
			7.Commission
			 personnel matters
			(a)Compensation of
			 MembersEach member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5313 of title 5, United States Code, for each
			 day (including travel time) during which such member is engaged in the
			 performance of the duties of the Commission. All members of the Commission who
			 are officers or employees of the United States shall serve without compensation
			 in addition to that received for their services as officers or employees of the
			 United States.
			(b)Travel
			 ExpensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
			(c)Staff
				(1)In
			 generalThe co-chairpersons of the Commission, acting jointly,
			 may, without regard to the civil service laws and regulations, appoint and
			 terminate an executive director and such other additional personnel as may be
			 necessary to enable the Commission to perform its duties. The employment of an
			 executive director shall be subject to confirmation by the Commission.
				(2)CompensationThe
			 co-chairpersons of the Commission, acting jointly, may fix the compensation of
			 the executive director and other personnel without regard to chapter 51 and
			 subchapter III of chapter 53 of title 5, United Sates Code, relating to
			 classification of positions and General Schedule pay rates, except that the
			 rate of pay for the executive director and other personnel may not exceed the
			 rate payable for level V of the Executive Schedule under section 5316 of such
			 title.
				(d)Detail of
			 Government EmployeesFederal Government employees may be detailed
			 to the Commission without reimbursement, and such detail shall be without
			 interruption or loss of civil service status or privilege.
			(e)Procurement of
			 Temporary and Intermittent ServicesThe co-chairpersons of the
			 Commission, acting jointly, may procure temporary and intermittent services
			 under section 3109(b) of title 5, United States Code, at rates for individuals
			 which do not exceed the daily equivalent of the annual rate of basic pay
			 prescribed for level V of the Executive Schedule under section 5316 of such
			 title.
			8.Termination of
			 the CommissionThe Commission
			 shall terminate 90 days after the date on which the Commission submits its
			 report under section 5(c).
		9.Authorization of
			 appropriations
			(a)In
			 GeneralThere are authorized to be appropriated to the Commission
			 for fiscal year 2008 such sums as may be necessary to carry out this
			 Act.
			(b)AvailabilityAny
			 sums appropriated under the authorization contained in this section shall
			 remain available, without fiscal year limitation, until expended.
			
